DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 3/27/2020.  These drawings are accepted.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1-5 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Immoreev et al (US 2006/0094937).  
Regarding claim 1, Immoreev et al disclose and teach a system for evaluating cardiovascular health including a signal generator for generating signals, an RF sensor operable to generate a signal dataset which includes at least 2 sensor elements operable to receive incident signals from proximal arteries, a delay module coupled to the signal generator for providing a signal dataset including a delay setting, a detector module which can take the detected signal and produce a dataset based on the detected signal and the delay (Fig 1, 4, 0033-0035), as well as a processor which is configured to determine a delay value, and provide an output which can ascertain a cardiovascular parameter (arterial parameter (abstract), pulse, 0005-0007, 0033-0035, 0069-0071). 

 Regarding claims 2-4, Immoreev et al discloses and teaches a delay setting component and whereby the received data is mixed with delay elements, thereby generating the first dataset and/or second dataset with particular delays, the setting of the delays being accomplished by the delay lines, and the output signal being comprised of both the signal reflected and the delay signal components (inherently, 0033-0035, clm 1-6).  Immoreev et al further discloses and teaches multiple delay lines for multiple delay settings/components to provide different delays, as well as a second set of RF sensor elements to generate a received signal which is capable of being utilized together with the first signal dataset to provide an output relevant to blood pressure from the signals (Amplitude adjusted parameter, Claim 1-6, 0034, 0052, 0005-0006). 
Regarding claim 5, Immoreev et al discloses and teaches the setting of delay time and adjustment based on the interference from the receiver unit itself (0052-0053, 0060-0062) and the processing of datasets in determine 
.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Immoreev et al (US 2006/0094937) in view of LeBoeuf et al (US 2015/0031967).

Relevant to claims 6-7, Immoreev et la discloses and teaches the measurement of flow data, as well as velocity data over the time periods of interrogation  (0011, 0042, 0050-0053, Claim 12) , but fails to disclose a “motion sensor” dataset to determine a time duration where motion is below a threshold and wherein the collection signal is taken during that time period.
Attention is hereby directed to the teaching reference to LeBoeuf et al (US 2015/0031967) control and communications for signal control and data transmission (0035, 0105-0107) including signal data based on motion thresholds (0012, 0042, 0108, 0419). LeBoeuf additionally discloses weighted filtering of data per batch (time period) such that temporal indicators provide assigned weighting to a signal value and adjust a parameter based on the weighted values (0142-0143 and 0144-0149 for interference filtering specifics - based on heart rate and pulse). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the motion thresholding and 

Relevant to claim 8, Immoreev et al disclose and teach the acquisition of amplitude adjusted signal data, as well as capabilities to generate and store the blood pressure data for a specific user (033, 0050-0052, 0005-0007, 0070-0071), but not generally the acquisition of circadian blood pressure for storage as a set to be derived from a set of pressure parameters.  
Attention is again directed to the teaching reference to LeBoeuf et al which discloses and teaches the acquisition of blood pressure as the amplitude-adjusted signal data acquired at a frequency set by the device during the time period(s) (0050, 0097 (modulation/amplification), 0111, 0131). It would have been obvious to one of ordinary skill in the art to have utilized the processing, interrogation and data acquisition of Immoreev et al with the blood pressure assessment from acquired, amplitude shifted signal data of LeBoeuf et al for providing to a patient diagnostically relevant data related to their cardiovascular health (0131, claim 11, 4, LeBoeuf et al).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793